Case: 19-1857    Document: 60    Page: 1   Filed: 09/03/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                GROOVE DIGITAL, INC.,
                   Plaintiff-Appellant

                            v.

                     UNITED BANK,
                    Defendant-Appellee
                  ______________________

                        2019-1857
                  ______________________

    Appeal from the United States District Court for the
 Eastern District of Virginia in No. 1:18-cv-00966-LO-TCB,
 Judge Liam O’Grady.
                  ______________________

                Decided: September 3, 2020
                  ______________________

    BRIAN SHERWOOD SEAL, Butzel Long, PC, Washington,
 DC, for plaintiff-appellant. Also represented by MITCHELL
 ZAJAC, Detroit, MI.

     JEFFREY A. BERKOWITZ, Finnegan, Henderson,
 Farabow, Garrett & Dunner, LLP, Reston, VA, for defend-
 ant-appellee. Also represented by KEVIN D. RODKEY, At-
 lanta, GA; UMBER AGGARWAL, J. MICHAEL JAKES,
 Washington, DC.
                 ______________________
Case: 19-1857    Document: 60      Page: 2    Filed: 09/03/2020




 2                        GROOVE DIGITAL, INC.   v. UNITED BANK




     Before CHEN, SCHALL, and HUGHES, Circuit Judges.
 SCHALL, Circuit Judge.
     This is an appeal from a final judgment of the United
 States District Court for the Eastern District of Virginia in
 a patent infringement case. Groove Digital, Inc. (“Groove
 Digital”) sued United Bank in the district court for in-
 fringement of claims 1–37 of U.S. Patent No. 9,454,762
 (“the ’762 patent”). The court held a Markman hearing on
 April 16, 2019, during which it indicated it would issue a
 claim construction order that would rely upon the explana-
 tions provided in the parties’ briefing. J.A. 860. In due
 course, the court issued an order construing various claim
 terms. Order, Groove Digital, Inc. v. United Bank, 1:18-cv-
 00966, Dkt. 94, 2019 WL 1869853, at *1 (E.D. Va. Apr. 24,
 2019) (“Claim Construction Order”).
      The parties subsequently filed a joint stipulation stat-
 ing that, given the court’s constructions of certain claim
 terms in the court’s Claim Construction Order, Groove Dig-
 ital could not prove infringement of the ’762 patent by
 United Bank. Stipulation and Proposed Summary Judg-
 ment, 1:18-cv-00966, Dkt. 96 (E.D. Va. May 2, 2019); J.A.
 862–65. In view of the parties’ stipulation, the district
 court granted summary judgment of non-infringement of
 claims 1–37 of the ’762 patent to United Bank. Groove Dig-
 ital timely appealed. We have jurisdiction pursuant to 28
 U.S.C. § 1295(a)(1).
     For the reasons stated below, we hold the district
 court’s claim constructions were not erroneous. We there-
 fore affirm the court’s grant of summary judgment of non-
 infringement as to claims 1–37 of the ’762 patent and the
 resulting judgment in favor of United Bank.
Case: 19-1857    Document: 60        Page: 3   Filed: 09/03/2020




 GROOVE DIGITAL, INC.   v. UNITED BANK                       3



                          BACKGROUND
                                I.
      The ’762 patent discloses a method for delivering tar-
 geted content, such as advertisements, by serving an “ap-
 plet (also known as an alert or notification)” to an end
 user’s device over a network. ’762 patent col. 1 ll. 13–16,
 col. 2 ll. 55–60, col. 5 ll. 16–18.
     Independent claim 1 is representative of all 37 claims
 of the ’762 patent. It recites:
    1. A system for delivering information to a net-
    worked device of a user, the system comprising:
    a microprocessor running a software application
    for delivering an applet application to the net-
    worked device and managing the delivery of the ap-
    plet application to the networked device, wherein
    the applet application passively deploys one or
    more applets at a time of deployment,
    wherein the applet application provides for deliv-
    ery of content to the networked device and a dis-
    play of the content in a predetermined portion of a
    user display that is less than an entire display of
    the networked device, by the one or more applets,
    wherein the one or more applet is configured to de-
    ploy at least one of independent of or in conjunction
    with an internet browser window, wherein an in-
    ternet browser is configured to deploy subsequent
    to deployment of the one or more applets based on
    at least one action or inaction of the user, wherein
    at least one of the applets is configured to become
    idle upon deployment of the internet browser, and
    wherein the deployment of the one or more applets
    is such that at the time of deployment of the one or
    more applets the user can continue to operate the
    networked device in a state prior to the deployment
    of the one or more applets;
Case: 19-1857      Document: 60       Page: 4   Filed: 09/03/2020




 4                          GROOVE DIGITAL, INC.   v. UNITED BANK



     a first database coupled to the microprocessor and
     storing a first set of information relating to the
     user; and
     a second database coupled to the microprocessor
     and including a second set of information for com-
     parison to the first set of information,
     wherein the microprocessor compares the first set
     of information to the second set of information to
     determine whether the content should be transmit-
     ted to the networked device for display by the one
     or more applets.
 Id. at col. 14 ll. 9–43.
                                II.
     In the Claim Construction Order, the court construed
 the term “applet,” which appears in each of the ’762 pa-
 tent’s independent claims—claims 1, 14, 25, 36, and 37—to
 mean:
     [A] program installed by a user onto the user’s de-
     vice that is served based on a geotargeted specifi-
     cation, provides at least one browser link to a
     specific web page, is capable of displaying content
     from a party other than the party supplying the ap-
     plet application, and excludes email, fax, text mes-
     sages, telephone calls, mail notifications, and
     popups.
 2019 WL 1869853, at *2. The court construed four “com-
 paring” phrases appearing in the claims 1 to similarly re-
 quire geotargeting.



     1    The “comparing” phrases recite:
     (1) “wherein the microprocessor compares the first
         set of information to the second set of infor-
         mation to determine whether the content
Case: 19-1857    Document: 60        Page: 5   Filed: 09/03/2020




 GROOVE DIGITAL, INC.   v. UNITED BANK                       5



     The court construed the term “internet browser,” which
 also appears in each of the ’762 patent’s independent
 claims, to mean “a program that enables [a] user to find,
 locate, retrieve, and navigate any web pages on the inter-
 net.” Id.
                           DISCUSSION
                                I.
     Claim construction is ultimately an issue of law that
 we review de novo. Teva Pharm. USA, Inc. v. Sandoz, Inc.,
 574 U.S. 318, 325–26 (2015). We review the district court’s
 underlying factual findings for clear error. Id. at 325–33.
 However, “when the district court reviews only evidence in-
 trinsic to the patent (the patent claims and specifications,



        should be transmitted to the networked device
        for display by the one or more applets” (claims
        1 and 36);
    (2) “comparing the first set of information to a sec-
        ond set of information relating to parameters
        for transmission of the content to the networked
        device” (claim 14);
    (3) “computer readable program code used to com-
        pare the first set of information to a second set
        of information relating to parameters for trans-
        mission of the content to the networked device”
        (claim 25); and
    (4) “wherein the content is based on a comparison
        of a plurality of data sets via the microproces-
        sor, and wherein the microprocessor based on
        the comparison determines whether the content
        should be transmitted to the networked device
        for display by the one or more applets” (claim
        37).
    Claim Construction Order, 2019 WL 1869853, at
    *2.
Case: 19-1857       Document: 60        Page: 6     Filed: 09/03/2020




 6                           GROOVE DIGITAL, INC.    v. UNITED BANK



 along with the patent’s prosecution history), the judge’s de-
 termination will amount solely to a determination of law,”
 which we review de novo. Id. at 331.
     Claim terms are generally given their ordinary and
 customary meaning as understood by persons of ordinary
 skill in the art in view of the specification and prosecution
 history. Phillips v. AWH Corp., 415 F.3d 1303, 1313 (Fed.
 Cir. 2005) (en banc). Where, however, the inventor has
 clearly set forth a different definition of a claim term, or
 has manifested that the invention does or does not include
 a particular aspect, that intention “is regarded as disposi-
 tive.” Id. at 1316 (citations omitted).
                                  II.
                                  A.
      Groove Digital’s first argument is that the district
 court erred when it construed the “applet” term and the
 “comparing” phrases to require “geotargeting.” Groove
 Digital objects to the Claim Construction Order’s lack of
 reasoning in support of its construction. Groove contends
 that, to the extent the court relied upon United Bank’s
 claim construction arguments that the terms require ge-
 otargeting, those arguments impermissibly incorporate
 features of embodiments disclosed in the specification into
 the claim construction. Appellant’s Br. 16–20 (citing col. 1
 ll. 13–16; col. 3 ll. 25–36; col. 5 l. 65–col. 6 l. 3; col. 7 ll. 36–
 43; col. 9 ll. 6–13, 17–21, 39–55; col. 10, ll. 40–42; col. 11 ll.
 7–11, 17–35 and 45–50). According to Groove Digital, at
 most, these specification references describe specific em-
 bodiments that may use geotargeting “as an option,” but
 they do not characterize the invention as a whole and thus
 do not support a requirement of geotargeting in all in-
 stances. Id. at 18–19. In support of its position, Groove
 Digital directs us to our decision in Ancora Technologies,
 Inc. v. Apple, Inc., 744 F.3d 732, 735 (Fed. Cir. 2014), where
 we held non-limiting examples set forth in the specification
 to be “not sufficient to redefine [a claim] term” to include a
Case: 19-1857     Document: 60      Page: 7     Filed: 09/03/2020




 GROOVE DIGITAL, INC.   v. UNITED BANK                         7



 feature provided in the examples. In addition, Groove Dig-
 ital asserts that the ’762 patent, at col. 6, ll. 38–62 and Fig.
 2, describes an embodiment that does not require geotar-
 geting. Appellant’s Br. 20. 2
     United Bank responds that “[g]eotargeting is the pri-
 mary objective of the patented system and method,” and
 asserts that each of the embodiments discussing applet de-
 livery described in the ’762 patent requires geotargeting. 3
 Appellee’s Br. at 3, 14–15. United Bank contends that the
 district court properly construed the corresponding claim
 terms. 4




     2    Groove Digital also notes that the Patent Trial and
 Appeal Board (“Board”) declined to require geotargeting in
 its construction of these claim terms in proceedings for in-
 ter partes review of the ’762 patent. Appellant’s Br. 16 (cit-
 ing J.A. 874 n.3); Appellant’s Notices of Supp. Authority
 under Fed. Cir. R. 28(i), No. 19-1857, Dkt. Nos. 57 (May 6,
 2020) & 58 (May 29, 2020).
      3   According to United Bank, the embodiment Groove
 Digital points to as not requiring geotargeting does not per-
 tain to how applets are targeted for delivery, but rather ad-
 dresses how a user may select an applet after it is deployed.
 Appellee’s Br. 35–36.
      4   United Bank responds to Groove Digital’s reference
 to the Board’s claim construction in the inter partes review
 proceedings by pointing out that the Board construed claim
 terms under the broadest reasonable interpretation stand-
 ard, not the Phillips standard applied by the district court.
 Appellee’s Response to Groove Digital’s Notices of Supp.
 Authority under Fed. Cir. R. 28(i), No. 19-1857, Dkt. No. 59
 (June 1, 2020) (citing 37 C.F.R. § 42.100(b) (2018); Cuozzo
 Speed Techs. LLC v. Lee, 136 S. Ct. 2131, 2144–46 (2016)).
Case: 19-1857    Document: 60     Page: 8    Filed: 09/03/2020




 8                       GROOVE DIGITAL, INC.   v. UNITED BANK



                             B.
     We agree with United Bank that the district court’s
 claim construction was proper.
     An explicit definition is not required to inform a claim
 term’s meaning. Rather, a patent’s specification “may de-
 fine claim terms by implication such that the meaning may
 be found in or ascertained by a reading of the patent docu-
 ments.” In re Abbott Diabetes Care Inc., 696 F.3d 1142,
 1148–50 (Fed. Cir. 2012) (quoting Irdeto Access, Inc. v.
 Echostar Satellite Corp., 383 F.3d 1295, 1300 (Fed. Cir.
 2004)). We have held that a patent’s repeated and con-
 sistent description of a claim term may inform its construc-
 tion. In Abbott, we held a construction of “electrochemical
 sensor” that encompassed sensors with external cables or
 wires to be in error because the patents at issue “repeat-
 edly, consistently, and exclusively depict[ed] an electro-
 chemical sensor without external cables or wires while
 simultaneously disparaging sensors with external cables or
 wires.” Id. at 1150 (internal quotation marks and citation
 omitted); see also Eon-Net LP v. Flagstar Bancorp, 653 F.3d
 1314, 1321 (Fed. Cir. 2011) (“We agree . . . that the dis-
 puted claim terms are limited to information that origi-
 nates from a hard copy document. The written description
 repeatedly and consistently defines the invention as a sys-
 tem that processes information derived from hard copy doc-
 uments.”).
     Similarly, in Profectus Technology LLC v. Huawei
 Technologies Co., 823 F.3d 1375, 1380–81 (Fed. Cir. 2016),
 we upheld the district court’s construction of the term
 “mountable” to require “having a feature for mounting”
 where every disclosed embodiment in the patent specifica-
 tion included a “mounting” feature and plaintiff was unable
 to identify any disclosure that “contemplate[d] a situation
 where no mounting features exist.” See also Poly-America,
 L.P. v. API Indus., Inc., 839 F.3d 1131, 1137 (Fed. Cir.
 2016) (concluding that the district court’s construction of
Case: 19-1857      Document: 60       Page: 9     Filed: 09/03/2020




 GROOVE DIGITAL, INC.   v. UNITED BANK                            9



 the claim term “short seal” to require inward extension did
 not improperly import a limitation from the specification
 where “[e]very embodiment described in the specification
 has inwardly extended short seals and every section of the
 specification indicates the importance of inwardly ex-
 tended short seals.”).
     Here, like in Abbott, the ’762 patent ‘‘repeatedly, con-
 sistently, and exclusively’’ depicts applets as being geotar-
 geted. As an example, the Field of the Invention describes
 the “present invention” as “delivering and serving local
 content and advertisements.” ’762 patent col. 1 ll. 13–16
 (emphasis added). Importantly, the patent explains:
     For any [advertising] campaign to work effectively,
     the system must be able to target the offer to the
     right audience. . . . Although the system adminis-
     trator may maintain multiple fields of information
     on a user post installation, the primary field needed
     for targeted delivery of applets is a zip code.
 Id. at col. 9 ll. 38–51 (emphasis added). Further, as in
 Profectus, in every pertinent embodiment disclosed in the
 specification, applets are served based on geotargeted spec-
 ifications. See, e.g., ’762 patent col. 5 ll. 49–50; col. 5 l. 65–
 col. 6 l. 3; col. 7 ll. 24–43; col. 9, ll. 6–55; col. 10 ll. 40–42;
 col. 11 ll. 7–50; Fig. 11. Groove Digital’s cites to col. 6, ll.
 38–62 and Fig. 2 of the patent are unavailing because this
 discussion in the specification pertains to selection and de-
 ployment of an offer presented through an applet, not ap-
 plet delivery. 5



     5   We do not find Groove Digital’s reference to the
 Board’s construction to be persuasive. As United Bank
 points out, the Phillips standard differs from the broadest
 reasonable interpretation standard applied in inter partes
 review proceedings. These different standards can result
 in different constructions. See PPC Broadband, Inc. v.
Case: 19-1857    Document: 60        Page: 10    Filed: 09/03/2020




 10                       GROOVE DIGITAL, INC.   v. UNITED BANK



     Accordingly, the district court did not err when it con-
 strued the “applet” term and the “comparing” phrases to
 require geotargeting.
                              III.
                               A.
     Groove Digital’s second argument is that the district
 court erred when it construed the term “internet browser.”
 According to Groove Digital, the specification of the ’762
 patent only requires that the internet browser be the com-
 ponent of the applet that sends and receives information
 for display to the user and does not require the functions of
 “enabl[ing a user] to find, locate, retrieve, and navigate any
 web pages on the internet,” as required by the court’s con-
 struction. Appellant’s Br. 20–23. In support of its argu-
 ment, Groove Digital relies on the specification at col. 3, ll.
 11–12, which states that the browser is “[t]he location in
 the applet where the content is located,” and at col. 10, ll.
 53–55, which states that the internet browser is where con-
 tent “can be viewed.” Additionally, Groove Digital cites to
 extrinsic evidence in the form of (1) a Microsoft Computer
 Dictionary (5th ed. 2002) definition of “web browser” to
 mean “[s]oftware that lets a user view HTML documents
 and access files and software related to those documents,”
 J.A. 69; and (2) a Modern Dictionary of Electronics (7th ed.
 1999) definition of “browser” as “[a]n application used to
 view information from the internet.” J.A. 63.
     United Bank responds by pointing out that the specifi-
 cation does not use the term “internet browser” but does
 provide two examples of “[]web browser[s],” which both




 Corning Optical Commc’ns RF, LLC, 815 F.3d 734, 742–43
 (Fed. Cir. 2016)); Google Inc. v. Network-1 Techs., Inc., 726
 Fed. App’x 779, 784–85 (Fed. Cir. 2018).
Case: 19-1857    Document: 60      Page: 11     Filed: 09/03/2020




 GROOVE DIGITAL, INC.   v. UNITED BANK                       11



 parties have recognized describe an internet browser. Spe-
 cifically, the specification states:
     The location in the applet where the content is lo-
     cated may be a mini-web browser, such as, for ex-
     ample, Microsoft Internet Explorer or Netscape
     Navigator.
 ’762 patent col. 3 ll. 11–13. United Bank contends that Mi-
 crosoft Internet Explorer or Netscape Navigator would
 have been understood by one of skill in the art as programs
 that enable users to find, locate, retrieve, and navigate web
 pages on the internet. Appellee’s Br. 37–38. United Bank
 also points to multiple dictionary definitions it provided to
 the district court in support of its claim construction. Ap-
 pellee’s Br. 40–43 (citing Compact American Dictionary of
 Computer Words (1998), J.A. 221–23 (the “Compact Dic-
 tionary”); Webster’s New World Computer Dictionary (10th
 ed. 2003), J.A. 225–227 (the “Webster’s Dictionary”); New-
 ton’s Telecom Dictionary (18th ed. 2002), J.A. 229–31 (the
 “Newton’s Dictionary”)). United Bank argues that these
 dictionary definitions, as well as the dictionary definitions
 Groove Digital provided, support the district court’s con-
 struction of the term “internet browser.”
     As noted, the district court did not set forth its analysis
 in the Claim Construction Order, so we have no subsidiary
 fact findings to review for clear error. However, even re-
 viewing the district court’s construction de novo, we do not
 believe the court erred.
     As noted, the specification provides limited guidance
 on the claim terms at issue, but the guidance it does pro-
 vide supports the district court’s construction. Signifi-
 cantly, Groove Digital does not dispute that both examples
 of “browsers” provided in the specification—Microsoft In-
 ternet Explorer and Netscape Navigator—can “enable a
 user to find, locate, retrieve, and navigate any web pages
 on the internet.” Reply Br. 7.
Case: 19-1857    Document: 60     Page: 12      Filed: 09/03/2020




 12                      GROOVE DIGITAL, INC.   v. UNITED BANK



      We also read the dictionary definitions provided by the
 parties to support the court’s construction. The Compact
 Dictionary defines “browser” as “[a] program, such as
 Netscape Navigator or Internet Explorer, that allows you
 to find and access documents from anywhere on the Inter-
 net.” J.A. 223 (emphasis added). The Webster’s Dictionary
 defines “browser” as “[a] program that enables the user to
 navigate the World Wide Web (WWW)” and includes
 Netscape Navigator and Microsoft Internet Explorer as two
 examples. J.A. 227. The Newton’s Dictionary defines “web
 browser” as “software which allows a computer user . . . to
 ‘surf’ the World Wide Web. It lets us select, retrieve and
 interact with resources on the web. It lets us move easily
 from one World Wide Web site to another.” J.A. 231 (em-
 phases added). The Modern Dictionary of Electronics, cited
 by Groove Digital, defines “browser” both as (1) “[a] soft-
 ware application that permits viewing and possibly search-
 ing of content in an information database” and (2) as “[a]n
 application used to view information from the Internet.”
 J.A. 63 (emphases added). The Modern Dictionary of Elec-
 tronics also states that “[b]rowsers provide a user-friendly
 interface for navigating through and accessing the vast
 amount of information on the Internet.” Id. (emphasis
 added). In our view, these definitions well support the
 court’s construction of “internet browser” to enable a user
 to find, locate, retrieve, and navigate any web pages on the
 Internet. At a minimum, these definitions illustrate that
 Groove Digital’s proposed claim construction (“a program
 capable of interacting with servers over the Internet to
 send and receive information,” Appellant’s Br. 20) is overly
 broad. In sum, we do not believe the district court’s claim
 construction of the term “internet browser” was in error.
                        CONCLUSION
     For the foregoing reasons, we affirm the district court’s
 construction of the term “applet,” the “comparing” phrases,
 and the term “internet browser.” We therefore affirm the
 district court’s grant of summary judgment of non-
Case: 19-1857    Document: 60      Page: 13   Filed: 09/03/2020




 GROOVE DIGITAL, INC.   v. UNITED BANK                    13



 infringement as to claims 1–37 of the ’762 patent and the
 resulting judgment in favor of United Bank.
                          AFFIRMED
                             COSTS
     No costs.